NON-FINAL OFFICE ACTION
This Office Action addresses the Reissue of U.S. Application No. 15/108,284, now U.S. Patent No. 9,847,062 B2 issued on December 19, 2017. 
The status of the claims amended on 5/20/2019 is as follows;
Claims 1-18 and 20 are original pending
Claims 1 and 2 are amended.
Claim 19 was cancelled.
Claims 1-18 and 20 are rejected.

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
 
Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 1-18 and 20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-18 and 20 are replete with antecedent basis problems.  The examiner will go over the issues using claims 1, 3, 4, and 5 as representative of the problems in the remainder of the claims.
Claim 1 recites the limitation "a scanning output line" in lines 16 and 17.  This is the second recitation in the claim of a scanning output line. The limitation should be changed to “the scanning output line”.	 
Claim 3 recites the limitation “a low-level power supply VGL” in lines 2 and 3.  This is the second recitation of the limitation as it has been positively recited in claim 1 line 14. The limitation should be changed to “the low-level power supply VGL”.  This rejection applies to claim 7.


Claim 5 recites “a scanning output line” in lines 2 and 3 and the following limitation in lines 6-10;
…a scanning output line….
…

a scanning driver, configured to provide scanning signals to the scanning output line as defined in claim 4; and 
a timing controller, configured to provide timing signals and a high-level power supply VGH and a low-level power supply VGL to the scanning driver.

These limitations should be changed as follows to avoid positively reciting the same claim element more than once. 

…the scanning output line….
…
the scanning driver of claim 4; and 
the timing controller, configured to provide timing signals and the high-level power supply VGH and the low-level power supply VGL to the scanning driver.

The claim terminology of “configured to provide scanning signals to the scanning output line as defined in claim 4” is indefinite.  It is unclear what is “configured to” be provided into claim 5 using the structure of claim 4 and the claims dependent thereon.  Specifically, the structure of the scanning driver defined by claim 1 needs to be imported into the body of claim 5 which is accomplished using the suggested terminology above. 
This rejection applies to claims 6, 9, 10, 12, 13, 16, 17 and 20.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: None of the prior art of record shows the combination of the structural elements of the scanning driver comprising a plurality of cascaded structures receiving signals from a first timing clock line and a second timing clock line with opposite phases, for successively generating scanning signals, specifically, the closest references of Figs. 7-9 of Shin (US Pub. No. 2007/0079191 A1 or CN 1937020 A), Figs. 7, 8, 10, 11, 14 and 17 of Shin (US Pub. No. 2007/0063950 A1 or CN 1937022 A), Figs. 3 and 4 of Shin (US Pub. No. 2007/0240024 A1 or CN 101051440 A), Figs. 2, 4 and 6 of Wang et al (CN 102831860 A), and Figs. 8-11 of Shin (US Pat. No. 7,982,704 B2), but all fail to teach the limitations of the gate of the third transistor connected to the output terminal of the second transistor; the fourth transistor connected to a low-level power supply VGL and to an output terminal of the third transistor, and the gate of the fourth transistor connected to the first timing clock line; the fifth transistor connected to a high-level power supply VGH and to the scanning output line, and the gate of the fifth transistor connected to the output terminal of the fourth transistor and the output terminal of the third transistor as shown in figure 4 of the ‘062 patent.

    PNG
    media_image1.png
    298
    454
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/           Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                          /MF/Supervisory Patent Examiner, Art Unit 3992